Citation Nr: 1230753	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  07-38 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral nasal pinquecula.  

2.  Entitlement to an initial evaluation in excess of 30 percent for dysthymic disorder.  

3.  Entitlement to a compensable evaluation for status post right inguinal herniorrhaphy.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from April 1979 to April 1983.  He also had National Guard service with a period of active duty from January 2003 to April 2004, including combat service during the Persian Gulf War.  His decorations include the Combat Infantryman Badge and the Purple Heart. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 decision by the RO that granted service connection for right inguinal herniorrhaphy, rated noncompensably disabling, and a December 2006 decision that granted service connection for dysthymic disorder, rated 30 percent disabling and denied service connection for bilateral nasal pinquecula and entitlement to TDIU.  The Board remanded the issues on appeal for additional development in September 2011.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran's bilateral nasal pinquecula is as likely as not due to his service-connected dry eyes.  

2.  Since service connection was established, the Veteran's dysthymic disorder has been manifested by complaints of irritability, sleep disturbance, depression, memory impairment disturbances of motivation and mood, difficulty in establishing and maintaining effective work relationships, resulting in occupational and social impairment with reduced reliability and productivity

3.  The preponderance of the evidence is against a finding that at any time since service connection was established that the Veteran's psychiatric disability was manifested by deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.

4.  Residuals of bilateral inguinal hernia repair are without true hernia protrusion.  


CONCLUSIONS OF LAW

1.  The Veteran's bilateral nasal pinquecula is proximately due to his service-connected dry eyes.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2011).  

2.  The criteria for a 50 percent rating for dysthymic disorder are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9433 (2011).  

3.  The criteria for a compensable evaluation for residuals of bilateral inguinal hernia repair are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.115b, Part 4, including Diagnostic Code 7338 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in February 2005 and July 2007 (TDIU).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

With respect to the duty to assist in this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA medical records identified by the Veteran have been obtained and associated with the claims file.  The Veteran was also examined by VA on numerous occasions during the pendency of this appeal and was afforded an opportunity for a personal hearing, but declined.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Service connection also may be granted for a disability that is proximately due to or the result of a service-connected condition.  When service connection is established for a secondary condition, the secondary condition is considered as part of the original condition.  38 C.F.R. § 3.310(a) (2011).  Also, when aggravation of a disease or injury for which service connection has not been granted is proximately due to, or the result of, a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  

The Veteran has not articulated any specific argument as to his claim for nasal pinquecula other than to assert that he had eye problems in service and believes that service connection should be established for bilateral nasal pinquecula.  

Initially, the Board notes that the Veteran's service treatment records (STRs) for his first period of active service from 1979 to 1983 are unavailable for review.  In February 2012, the RO indicated that an exhaustive search for the Veteran's STRs had been undertaken, but that the records could not be located and that further attempts to locate them would be futile.  In this regard, the Board notes that the Veteran does not contend that he had any eye problems during his first period of service, and believes that his current eye problems were due to using night vision goggles and from exposure to the sand, sun and dry climate while in Iraq.  

The available STRs showed some general complaints of eye problems at the time of his service separation examination in March 2004.  However, other than refractive error, no pertinent abnormalities were noted.  

When examined by VA in September 2006, the Veteran was shown to have bilateral nasal pinqueculae.  The diagnoses included bilateral nasal pinqueculae and dry eye.  

In September 2011, the Board, in part, granted service connection for dry eyes, and remanded the claim for pinquecula for a VA examination to determine the etiology of the Veteran's bilateral nasal pinquecula.  When examined by VA in February 2012, the examiner indicated that the claims file was reviewed and included a description of the Veteran's complaints, medical history and current findings.  On examination, the Veteran was shown to have pinquecula, bilaterally which the examiner indicated, did not cause any visual impairment or impact on his employability.  The examiner opined that the Veteran's pinquecula was less likely than not incurred in or caused by an event, injury or illness in service.  The examiner noted that ultraviolet light from the sun was believed to be a factor in the development of pinquecula, and that other facto causes included dry eye and environmental elements such as wind and dust.  The examiner commented that while the Veteran reported a history of exposure to sun and dust, there was no evidence of any signs or symptoms of pinquecula in service.  

In this case, while the VA ophthalmologist opined that it was less likely than not that the Veteran's bilateral pinquecula was incurred in service, he did not offer an opinion on the question of secondary service connection.  That is, whether the Veteran's pinquecula was proximately due to or otherwise aggravated by his service-connected dry eyes.  In this regard, the Board notes that the VA examiner was not asked to provide an opinion on this matter  However, in light of the examiner's discussion of the probable causes of pinquecula, the likelihood that the Veteran was exposed to a higher level of ultraviolet light during his service in Iraq, and the fact that service connection has been established for dry eyes, the Board finds that it is more likely than not that the Veteran's current bilateral pinquecula was proximately due to or otherwise caused by his service-connected dry eyes.  Accordingly, service connection for bilateral pinquecula is granted.  

Higher Ratings

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where dysthymic disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating is assigned.  

Where dysthymic disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating is for assignment.  

Where dysthymic disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating is awarded.  

Where dysthymic disorder results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating is awarded.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2011).  

Dysthymic Disorder

Initially, it should be noted that the Board has thoroughly reviewed all the evidence in the multiple volumes of the Veteran's claims files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

In this case, service connection for dysthymic disorder was granted by the RO in December 2006, and assigned a 30 percent evaluation based on the Veteran's medical history and the clinical findings from VA examinations in July 2006 and August 2007.  The Board notes that the Veteran has been examined by VA for his dysthymic disorder two additional times during the pendency of this appeal, including in July 2009 and December 2011, and was seen by VA psychiatric outpatient services on numerous occasions from June 2005 to December 2011.  

When seen in July 2006, the Veteran reported moderate and continuous anxiety, fear, depression and crying spells after returning from Iraq, and difficulty adjusting to civilian life with slow improvement since returning home.  He also reported poor response to medications and said that he stopped taking it because of increased irritability and anxiousness.  He denied any delusions, hallucinations, suicidal or homicidal ideations or being physically assaultive or violent, and did not display any obsessive or ritualistic behavior.  His mood was anxious and somewhat depressed and guarded, and he exhibited good impulse control.  His concentration, memory, insight and judgment were fair, he was alert and well oriented, and his speech was clear, logical and coherent.  There was no impairment of thought processes, communication or panic attacks, and although the Veteran reported that he was able to manage his daily activities and maintain his personal hygiene, he acknowledged having impaired sleep and awakening frequently during the night and having occasional nightmares.  The diagnosis was dysthymic disorder with anxiety features, and the examiner assigned a Global Assessment of Functioning (GAF) score of 60.  

When examined by VA in August 2007, the Veteran reported that his medication was helping but that he was tired, lacked motivation and suffered from severe since 2005 as well as a severe lack of motivation.  His attention, orientation, insight and judgment was intact, and his thought processes and content were unremarkable.  There was no evidence of inappropriate behavior, panic attacks, hallucinations or delusions or obsessive or ritualistic behavior.  His impulse control was good, there were no episodes of violent behavior, and his memory was normal.  The examiner indicated that the Veteran's psychiatric disorder did not cause deficiencies in his thinking, family relations, work or mood, and that his symptoms were controlled by medication.  There was no change in the diagnosis and GAF score from the prior VA examination.  

When examined by VA in July 2009, the examiner noted that the Veteran was seen on an outpatient basis twice since the last examination in August 2007.  The Veteran reported no significant change in his symptoms but indicated that he always felt kind of sad, had poor frustration tolerance and was irritable.  He also reported that he avoided potentially "problematic situations."  He lived at home with his wife and a daughter who recently gave birth to a grandson.  The Veteran reported that he had a great affection his grandson and his daughter, and that the baby made a difference in their lives.  The Veteran described his symptoms with variable frequency and moderate severity.  The diagnosis and GAF scores remained unchanged, and the examiner commented that there had been no change in the Veteran's symptoms or overall behavior since the prior two VA examinations.  

When examined by VA in December 2011, the examiner indicated that the claims file was reviewed and included a description of the Veteran's complaints, medical history and the clinical findings on examination.  The examiner noted that the Veteran was last seen by VA outpatient services in December 2011, and that the Veteran was given a GAF score of 55.  On the current examination, the Veteran reported episodes of feeling tired, low energy, irritability, sadness, decreased concentration and sleep difficulties, and said that he was able to sleep six hours with his C-PAP machine.  On mental status examination, the Veteran was well groomed, alert and well oriented.  His speech was adequate in tone and relevant and coherent.  He maintained good eye contact and was cooperative throughout the interview.  His mood was mildly depressed and his affect constricted, but there was no perceptual disturbance or delusions and the Veteran denied any suicidal or homicidal ideations.  The Veteran reported some difficulties in recent memory, but otherwise his cognitive functioning was well preserved.  The examiner indicated that the Veteran's symptoms were consistent with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Additionally, the examiner commented that while the Veteran's mood instability could mildly limit his capacity to interact effectively on a sustained basis with others, there was no impairment in his social functioning, and that his psychiatric disorder was not severe enough to render him unemployable.  

After a careful review of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected psychiatric disability most closely approximates the criteria for a 50 percent rating.  

The Board however, finds that the Veteran does not meet or nearly approximate the level of disability required for a rating in excess of 50 percent from the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  In reaching this determination, the Board notes that his GAF score has been estimated to be at least 55 and points out that the Veteran affirmatively denied having homicidal or suicidal ideation.  Moreover, the preponderance of the evidence shows that the does not suffer from deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Further, he does not have neglect of personal appearance and hygiene and maintains good relationships with his spouse and children.  Accordingly, an evaluation in excess of 50 percent is not warranted. 

Inguinal Hernia

The Veteran is currently assigned a noncompensable evaluation for status post right inguinal herniorrhaphy under DC 7338.  An inguinal hernia that is large, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable merits a 60 percent evaluation.  A small, postoperative recurrent, or unoperated irremediable inguinal hernia, not well supported by truss, or not readily reducible, is assigned a 30 percent evaluation.  Where the inguinal hernia is postoperative, recurrent, readily reducible and well supported by a truss or belt, a 10 percent evaluation is assigned.  When the inguinal hernia is either not operated, but remediable; or small, reducible, or without true hernia protrusion, a zero percent (noncompensable) rating is assigned.  

In this case, the objective findings on VA examinations since the filing of the Veteran's claim in February 2005, including in June 2005, August 2006, July 2009, and December 2011, showed no recurrence of the right inguinal hernia since the herniorrhaphy in April 2005.  The medical reports showed that the hernia was not recurrent, readily reducible or that the Veteran requires use of a truss or a belt.  While the Veteran reported some occasional discomfort in the right inguinal area, no specific findings were found on any of the VA examinations.  On the most recent VA examination in December 2011, the examiner indicated that the surgical scar was not painful or unstable and that the total area was less than 39 square centimeters.  In the absence of any objective findings of, at a minimum, a recurrent or readily reducible inguinal hernia or the need for a truss or belt, there is no basis for the assignment of a compensable evaluation.  

Extraschedular consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the manifestations of the Veteran's status post right inguinal herniorrhaphy and dysthymic disorder are consistent with the schedular criteria, and there is no objective or competent medical evidence that any manifestation related to the service-connected disabilities are unusual or exceptional.  The schedular rating criteria adequately contemplate the degree of impairment caused by the disabilities.  Thus, referral for extraschedular consideration is not in order.  

ORDER

Service connection for bilateral nasal pinquecula secondary to service-connected dry eyes, is granted.  

Subject to the law and regulations governing payment of monetary benefits, a 50 percent rating for dysthmic disorder, effective February 9, 2006, is granted.

An increased evaluation for status post right inguinal herniorrhaphy is denied.  

REMAND

In light of the Board's grants of service connection for bilateral nasal pinqueulae and to a 50 percent rating for his psychiatric disability, the Veteran's disabilities satisfy the criteria set forth in 38 C.F.R. § 4.16(a) (2011).  Pursuant to VA's duty to assist, VA must assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  Because the Veteran is unemployed and his service-connected disabilities satisfy the percentage requirements set forth in 38 C.F.R. § 4.16(a), the Board finds that VA must obtain a medical opinion to determine whether it is at least as likely as not that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation because soliciting such an opinion is necessary to adjudicate this claim.  Thus, the Board has no discretion and must remand this matter to afford the Veteran a VA examination, the report of which must address the above inquiry.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

Accordingly, the case is REMANDED for the following action:  

1.  After associating any pertinent, outstanding records with the claims folder, the Veteran should be scheduled for an appropriate examination to determine the current severity of all of his service-connected disabilities.  All indicated tests are to be performed.  The claims file should be made available to the examiner for review.  The examiner must discuss the severity of each of his service-connected disabilities and comment on how any associated residuals or manifestations impact on his employability.  The examiners should opine, without regard to his age or the impact of any nonservice-connected disabilities, as to whether it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

2.  Then readjudicate the appeal.  If the benefits sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond and the case should be returned to the Board.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


